Title: To James Madison from Joseph Anderson, 27 July 1813
From: Anderson, Joseph
To: Madison, James


Sir
July 27th. 1813
Some time ago in a conversation with Col Monroe I informed him that a Bill was then pending, before the Senate, authoriseing the appointment of a Judge, a Marshall and a District Atty., intended for the new Territory of Mobile—Which was comprehended, within the Mississipi District—and Suggested to him a wish, that a Nephew of mine, Thomas D Anderson of Pennsa. Atty at law, might be appointed the District Atty. I then told Col Monroe that as a written recommendation woud better comport with the custom of the office I wou’d Send him one, which I did immediately, after the opportunity was afforded, by his return. I Saw him yesterday, and he informd me, that he had laid the recommendation before you. To that I must now take leave to refer you as the ground upon which—I predicated the claim of my Nephew to the appointment of District Atty namely his own merits—the long and faithful—if not able Services, of his very near connections, in the revolution—and uniformly Since in Support, not only of the Republican cause—but of every political measure, which has been deem’d expedient, by the administration—nay even of every nomination to office, that has been made; where the more imperative duty of principle, did not forbid it.
It is the first time I have ever ask’d any thing for one of my connections—which under all circumstances, as we have been connected with our duty to our Country, in the field in our youth, and in the councils of the nation, in our more advanced age, and not one of all our connections holding any appointment under the general Government. I must confess, I did expect the appointment of District Atty, wou’d have been given to Mr Anderson. In this for the moment, I have been disappointed. I however, do not feel disposed; nor wou’d it be proper, to inquire wherefore. The Object of this letter, is to endeavour, yet to effect it—and there is one means, by which it can be done, if you Shall be so disposed. The gentleman, you yesterday nominated, as District Attorney—William B Shilds Esquire, is, I have been told, a man of respectable Character, and highly respectable as a Lawyer—and as there will be a Judge wanting in the Territory—you can withdraw his name as District Atty. and nominate him as a Judge—and give the place of Attorney to Mr Anderson—which he wou’d prefer to the other but if any consideration of a Character, which I may not comprehend—Shou’d in your opinion, render the course I have Suggested inexpedient—in that event—I take leave to recommend Thomas D Anderson Esqr., as a proper and fit person, for the appointment of the Judge of that District. In addition to his mercantile and legal acquirements, as Stated in my letter to Col Monroe—Mr Anderson possesses others, which wou’d peculiarly fit him as well for the office of a Judge, as of District Attorney—namely—a Verry Sound, dispasionate and discrim[in]ateing mind. If you Shou’d be disposd to comply with my request, early information, woud enhance the gratification, I Shou’d experience upon the occasion—as my Nephew is now here—and anxious as well as myself—his desire to Settle in that Country is the particular cause of my application—he wou’d have paid his respects to you in company with myself—had not the State of your hea[l]th prevented. Accept assurance of my respect
Jos: Anderson.
